                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROBERT LAWRENCE CROWDER,

                   Plaintiff,

      v.                                            Case No. 19-cv-1473-pp

PROGRESSIVE PARKING SOLUTIONS,

                   Defendant.


  ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
LEAVE TO PROCEED WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND
       ORDERING PLAINTIFF TO PROVIDE PROOF HE FILED AN
       ADMINISTRATIVE CLAIM BEFORE FILING THIS LAWSUIT


      On October 9, 2019, the plaintiff—who is representing himself—filed a

complaint alleging that the defendant discriminated against him in his

employment because of his race. Dkt. No. 1. The case was erroneously

docketed as a suit under 42 U.S.C. §1983 (the statute that allows someone to

sue an official of a state government for violating his constitutional rights); in

fact, the plaintiff has sued a private employer for employment discrimination.

While the plaintiff marked the box on page 4 of the complaint that indicted that

he was suing under state law based on diversity of citizenship, id. at 4, it

appears from the complaint that both the plaintiff and the defendant are

Wisconsin citizens, id. at 1-2. It appears more likely that this federal court has

what is called “federal question” jurisdiction, and that the plaintiff is suing

under a federal anti-discrimination statute, bringing a Title VII employment

discrimination claim based on race. See id. at 2; 28 U.S.C. §1331.

                                          1

           Case 2:19-cv-01473-PP Filed 02/23/21 Page 1 of 6 Document 5
      Along with his complaint, the plaintiff filed a motion for leave to proceed

without prepaying the filing fee. Dkt. No. 2. Because the plaintiff did not

complete the form and did not provide the court with the financial information

it needs, the court cannot rule on this motion. The plaintiff also did not

indicate whether, before he filed this federal lawsuit, he filed a Charge of

Discrimination with the federal Equal Employment Opportunity Commission or

a Fair Employment Complaint with the Wisconsin Department of Workforce

Development Equal Rights Division (which a person must do before filing a

Title VII lawsuit in federal court).

I.    Motion to Proceed without Prepaying the Filing Fee (Dkt. No. 2)

      To allow the plaintiff to proceed without prepaying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous, malicious, or fails to state a claim upon which

relief can be granted. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i). The only parts of

the four-page Non-Prisoner Request to Proceed in District Court Without

Prepaying the Filing Fee form that the plaintiff completed were the first page

and verification and signature on page 4. He did not complete pages 2 and 3,

which are the pages that would tell the court how much income the plaintiff

has, what expenses he has, what assets and property he owns and what

financial circumstances make him unable to prepay the filing fee. Without that

information, the court can’t decide whether the plaintiff can pay the filing fee.

      The court will deny without prejudice the plaintiff’s motion for leave to

proceed without prepaying the filing fee, dkt. no. 2, and give the plaintiff the

opportunity to file an amended motion that is complete and contains all the

requested information. The court will send along with this order a blank copy

of the Non-Prisoner Request to Proceed Without Prepaying the Filing Fee form.


                                         2

          Case 2:19-cv-01473-PP Filed 02/23/21 Page 2 of 6 Document 5
If the plaintiff does not file an amended motion in time for the court to receive it

by the deadline the court sets below, the court will require the plaintiff to

prepay the full filing fee before the case can proceed.

II.   Administrative Complaint

      Assuming the plaintiff files an updated motion, the court must decide

whether the plaintiff has raised claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§1915A(b). To state a claim under the federal notice pleading system, a plaintiff

must provide a “short and plain statement of the claim” showing that he is

entitled to relief. Fed. R. Civ. P. 8(a)(2). A plaintiff does not need to plead every

fact supporting his claims; he needs only to give the defendants fair notice of

the claim and the grounds upon which it rests. Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). At the

same time, the allegations “must be enough to raise a right to relief above the

speculative level.” Id. The court must liberally construe the allegations of her

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The plaintiff has alleged that Jessica, a representative of the defendant,

decided to fire him; she said it was because he was on his cell phone. Dkt. No.

1 at 3. The plaintiff believes that his rights were violated because he is African

American; he says that a Caucasian employee was caught secretly using his

cell phone and while that employee was disciplined multiple times, he wasn’t

fired. Id. The plaintiff says that he’d never been disciplined before for

anything—he got fired for this one incident. Id. The court construes this claim

as a claim that the defendant violated Title VII of the Civil Rights Act of 1964 by

taking an adverse employment action based on the plaintiff’s race.


                                          3

          Case 2:19-cv-01473-PP Filed 02/23/21 Page 3 of 6 Document 5
      “A plaintiff must file a charge of discrimination with an appropriate

agency before [he] can file a lawsuit invoking the protections of Title

VII.” Majors v. GE, 714 F.3d 527, 536 (7th Cir. 2013) (citing 42 U.S.C. §2000e-

5(e)(1); Laouini v. CLM Freight Lines, Inc., 586 F.3d 473, 475 (7th Cir. 2009)).

“In Wisconsin, a plaintiff has 300 days from the alleged discriminatory act to

file a complaint with the EEOC or the state Equal Rights Division.” Calvin v.

Sub-Zero Freezer Co., 697 F. App’x 874, 875 (7th Cir. 2017) (citing §2000e-

5(e)); Johnson v. J.B. Hunt Transp., Inc., 280 F.3d 1125, 1128–29 (7th Cir.

2002)). “A plaintiff's failure to file a timely administrative complaint bars his

suit.” Calvin, 697 F. App’x at 875 (citing Salas v. Wis. Dep’t of Corr., 493 F.3d

913, 921 (7th Cir. 2007)).

      The filing of a timely complaint is not a jurisdictional prerequisite to suit

in federal court; it normally is considered an affirmative defense. Mosley v.

Board of Educ. of City of Chi., 434 F.3d 527, 533 (7th Cir. 2006). Dismissal for

failure to file an EEOC charge may be warranted, however, where it is apparent

that the plaintiff has failed to exhaust. See id.; James v. Get Fresh Produce,

Inc., No. 18 C 4788, 2019 WL 1382076, *4 (N.D. Ill. Mar. 27, 2019) (dismissing

after the plaintiff had an opportunity to amend because the plaintiff had not

shown that he filed timely EEOC charge alleging racial discrimination).

      The plaintiff states that he was fired on January 2, 2019. Dkt. No. 1 at 2.

This means that he had until October 29, 2019 to file either a Charge of

Discrimination with the EEOC or a Fair Employment Complaint with the State

of Wisconsin Department of Workforce Development Equal Rights Division. If

he filed with either one of those agencies, and the agency decided not to pursue

the complaint on his behalf, he would have received either a Notice of Right to

Sue letter (if he filed the complaint with the EEOC) or a notice of probable


                                         4

         Case 2:19-cv-01473-PP Filed 02/23/21 Page 4 of 6 Document 5
cause/no probable cause (if he filed with the Wisconsin Equal Rights Division).

When the plaintiff filed his complaint in district court (on October 9, 2019, ten

days before his 300-day deadline to seek administrative relief expired), he did

not attach to the federal complaint either a Notice of Right to Sue letter or a

notice of probable cause/no probable cause. The plaintiff also did not mention

whether he had filed an administrative complaint with either agency.

       The plaintiff can’t proceed on a federal discrimination lawsuit if he has

not first filed an administrative complaint with the EEOC or the Wisconsin

Equal Rights Division. The court will require that by the deadline the court sets

below, the plaintiff must file with the court a copy of either his EEOC Notice of

Right to Sue letter or his notice of probable cause/no probable cause from the

Wisconsin Equal Rights Division, showing that he filed a complaint with one of

those organizations before he filed this federal lawsuit. If the plaintiff does not

file proof that he first tried to resolve his claim through the EEOC or the

Wisconsin Equal Rights Division before coming to federal court, the court will

be required to dismiss the case.

III.   Conclusion

       The court DENIES WITHOUT PREJUDICE the plaintiff’s motion for leave

to proceed without prepaying the filing fee. Dkt. No. 2.

       The court ORDERS that by the end of the day on March 26, 2021,the

plaintiff must file an amended, completed motion for leave to proceed without

prepaying the filing fee, including all of the information requested by the form.

The plaintiff must file the form in time for the court to receive it by the end of

the day on March 26, 2021. If the plaintiff does not file the amended motion by

the end of the day on March 26, 2021 the court will require him to pay the full

filing fee before the case can proceed.


                                          5

          Case 2:19-cv-01473-PP Filed 02/23/21 Page 5 of 6 Document 5
      The court ORDERS that by the end of the day on March 26, 2021, the

plaintiff must file with the court either a Notice of Right to Sue letter from the

EEOC or a notice of probable cause/no probable cause from the Wisconsin

Equal Rights Division. The plaintiff must file the document in time for the court

to receive it by the end of the day on March 26, 2021. If the plaintiff does not

provide the court with one or the other of those notices by the end of the day

on March 26, 2021, the court will dismiss the case for failure to exhaust

administrative remedies.

      Dated in Milwaukee, Wisconsin this 23rd day of February, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         6

         Case 2:19-cv-01473-PP Filed 02/23/21 Page 6 of 6 Document 5
